Justice Lauri Selber Case 49:10343-LSS Doc 4580 Filed 05/18/21 Page 1of2
BSA Bankruptcy Case

824 Market St.

6th Floor

Wilmington, DE

19801

Your Honor:

I was sexually abused in scouting. As horrific as that was, the real shame was that the BSA knew about
what was going on but decided that they did not care.

After reviewing the settlement that the BSA. , their lawyers and the insurance companies are proposing, it’s

obvious that they still don’t care about what was done to myself and others and would prefer to continue
the abuse.

Their proposal is not a settlement but is an insult.

Claimant

 

s7aisid
AY 130 Fnve SA
yya 79

av
ano

oA

yeouny 81 HIE
qaus

\
~

 
Case 20-10343-LSS Doc 4580 Filed 05/18/21 Page 2 of 2

 

KANSAS CITY 640
12 MAY 2021 PM4 L -

 

J Usher Lanai Se} bee S Luers a n
PSA BankKRu Pty Case.
ZOU Maakel sT. .
O™ Floor ;
Wilmie ton / DHE
Hier tenet ne ee a!

YBBR OFGz4 55

 
